DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application on November 11, 2021. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on November 17, 2021 has been entered. 

Status of the Claims

	This office action is prepared in response to the claim amendments and remarks filed by the applicant on November 17, 2021 relating to U.S. Patent Application No. 16/712,790 filed on May 14, 2015.  Claims 1, 12, 17, 22 and 24 were amended. Claims 21, 23 and 25 have been cancelled. Claims 1- 6, 12 - 20, 22 and 24 are pending and have been examined. The earliest effective priority of the claims is 14 May 2014.  This action is non-final. 
Information Disclosure Statement

The information disclosure statement submitted by the Applicant on December 3, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been reviewed. 

Response to Arguments

Applicant's arguments filed on November 17, 2021 have been fully considered. 
With respect to the 35 U.S.C. Section 101 rejection Applicant asserts that the claims do not recite a process for financing but instead articulate user interface elements used to facilitate structuring receiving and accepting inputs and outputs associated with an offer of credit to the user, (Remarks, p. 8). Examiner respectfully disagrees. Under the broadest reasonable interpretation the presentation and selection of various terms relating to an offer of credit to a user and the acceptance by the user of loan terms can be considered financing. Applicant further asserts that the independent claims relate to a solution for providing information associated with a credit offer in a concise and useful way in that they recite specific technical details for how the client is presented with information in a specific way that enables flexibility for adjusting loan ranges, which are dynamic since at least some ranges are dependent upon other selectable values (i.e. interest rate), and that this technical solution, which is dynamically adaptive to user input, provides maximum information in one place where the user can intuitively and easily interact with the information to obtain purchasing credit which is substantially more than the abstract idea, (Remarks, pp. 8 – 9). Examiner respectfully disagrees. The additional elements in the claims are recited at high 
They do not recite a technical improvement which integrates the abstract idea into a practical application or constitutes significantly more as contemplated by the 2019 PEG, such as an improvement to the functioning of a computer or technology, (See Section 101 rejection below). The Section 101 rejection is maintained.
With respect to the 35 U.S.C. Section 103 rejection Applicant has amended independent Claims 1, 12 and 17 to include “the interest control user interface 
simultaneously provides a first slider button showing the selectable values of the interest rate, a second slider button showing the selectable values of the loan amount, and a third slider button showing the selectable values of the payment duration.” and asserts that none of the cited references, particularly Bernheimer, teach this limitation, (Remarks, pp. 9 – 10). Applicant’s arguments are moot in light of the newly cited art necessitated by Applicant’s amendment, (See Section 103 rejection below). The Section 103 rejection is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


Claims 1- 6, 12 - 20, 22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims fall within the four categories of patent eligible subject matter under Step 1. The claims are directed to methods; therefore, the claims pass Step 1 of the Subject Matter Eligibility Test. See MPEP § 2106, subsection I.

The claims recite an abstract idea under Step 2A - Prong 1. Claim 1 recites:
providing instructions to the client computer to display a selectable interest control option on a user interface of the client computer; 

responsive to client selection of the selectable interest control option, providing instructions to the client computer to display, on the user interface of the client computer, an interest control user interface, the interest control user interface simultaneously providing a plurality of selectable values for each of interest rate, loan amount and payment duration, the selectable values for the payment duration and the loan amount being displayed as possible values corresponding to a client selection of a selected interest rate; 

based on receipt of client personal information, the selected interest rate, a selected loan amount, and a selected number of payments 

obtaining credit risk information for the client; 

providing instructions to the client computer to display a credit decision to offer credit to the client by the finance server based upon the credit risk information; 

providing instructions to the client computer to display approval of the selected loan amount; 

providing instructions to the client computer to display: a payment amount for each of the selected number of payments and a total interest to be paid; and 

receiving acceptance of the loan terms from the client computer for the selected loan amount.

As a whole, the above limitations recite a process for financing the purchase of an item, which is a commercial interaction relating to sales activities; and commercial interactions fall under the Methods of Organizing Human Activity grouping of Abstract Ideas, enumerated in Section I of the 2019 Revised Patent Eligibility Guidance. Alternately, as a whole, the limitations recite a process for mitigating risk by gathering background information for a prospective borrower; and mitigating risk is a fundamental economic practice which also falls under the Methods of Organizing Human Activity grouping of Abstract Ideas. The mere nominal recitation of a finance server (also referred to as a financial server), a client computer (displaying various inputs and data), and a merchant server, which are in communications with a network, does not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea.


This judicial exception is not integrated into a practical application under Step 2A - Prong 2. Claim 1 recites the following additional elements:
a finance server, a merchant server and a client computer comprising a user interface and selectable interest control option for interest rate, loan amount and payment duration which are in communications with a network (These elements are recited at high levels of generality, as generic computing systems, used in their ordinary capacity, to automate the steps of the abstract idea such that they amount to merely using a computer, and other machinery, as a tool to perform the abstract idea. See MPEP § 2016.05(f).);

displaying an input for information on the client computer (Selectable information, such as a client’s desired interest rate, loan amount and payment duration is necessary for the abstract idea of financing purchases. General purpose computers implement graphical user interfaces comprising various inputs for receiving data from users. Displaying any form of input, in which a client would presumably enter information, on a computer is recited at a high level of generality and amounts to merely adding the words "apply it" to the judicial exception. See MPEP § 2016.05(f).);

displaying data on the client computer (Displaying information, such as a credit decision, information pertaining to an item to be purchased, and loan information, is part of the abstract idea of financing an item. Merely displaying this information on a computer is recited at a high level of generality and amounts to adding the words "apply it" to the judicial exception. See MPEP § 2016.05(f).); and


obtaining credit risk information and receiving acceptance of loan terms from the finance server (These element are recited at a high levels of generality for generically obtaining, sending, receiving, and transmitting data over a network and amount to adding insignificant extra-solution activity in the form of mere data gathering. See MPEP § 2106.05(g).).

the interest control user interface simultaneously provides a first slider button showing the selectable values of the interest rate, a second slider button showing the selectableIn re: Kaditz et al.Appl. No.: 14/712,790Reply to OA dated: August 18, 2021 values of the loan amount, and a third slider button showing the selectable values of the payment duration (Selectable information, such as a client’s desired interest rate, loan amount and payment duration is necessary for the abstract idea of financing purchases. General purpose computers implement graphical user interfaces comprising various inputs for receiving data from users. Displaying any form of input, in which a client would presumably enter information, on a computer is recited at a high level of generality and amounts to merely adding the words "apply it" to the judicial exception. See MPEP § 2016.05(f).);

The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, individually and in combination, these additional elements do not integrate the abstract idea into a practical application. Thus, Claim 1 is directed to an abstract idea.


Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As discussed with respect to Step 2A - Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
The obtaining, sending, receiving, and transmitting steps, that were considered extra-solution activity in Step 2A, have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the finance server (also referred to as a financial server), the client computer, and the merchant server, which are in communications with the network are anything other than generic, off-the-shelf computing systems, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.

Claims 12 and 17 are substantially similar to Claim 1, and are not patent eligible for the same reasons stated in the analysis of Claim 1.

Claims 2-6, 13-16, 18-20, 22 and 24 recite an abstract idea under Step 2A - Prong 1 and the judicial exception is not integrated into a practical application under Step 2A - Prong 2. Claim 6 embellishes the abstract idea of claim 1. Claims 2-5,13-16 and 18-25 embellish the abstract idea of the independent claims and add the following additional elements:

displaying inputs, or controls, on a client computer (Claims 2, 3, and 4); the user interface includes controls, or slide controls, for adjusting data (Claims 18 and 19) (Inputs and controls are recited at high levels of generality and any graphical user interface of a general purpose computer will display, or include, some form of input or controls. Merely including and displaying inputs or controls, such as slide controls, in a user interface of a computer, with the intended use of selecting or adjusting data, amounts to adding the words "apply it" to the judicial exception. See MPEP § 2016.05(f).);

displaying data on the client computer (claims 3 and 5); displaying data on a display of a mobile phone (claims 8 and 13); displaying data on a user interface on a touch screen of the client computer (Claims 18, 19, and 20); adjusting various loan values and terms with sliders (Claims 22 and 24); (These additional elements recite the use of general purpose computing systems used in their ordinary capacities because any computing system with a screen, such as a desktop computer or a mobile phone, will display data in a user interface of a display. Thus, these additional elements amount to invoking computers merely as a tool to perform an existing process. See MPEP § 2106.05(f).);


transmitting data to the client computer (Claim 4); receiving, by the finance server, data from the client computer (Claims 5 and 15); and receiving, by the merchant server, a payment from the client computer (Claim 14) (These element are recited at a high levels of generality for generically transmitting and receiving data over a network and amount to adding insignificant extra-solution activity in the form of mere data gathering. See MPEP § 2106.05(g).);

the client computer is a mobile phone (Claim 13) (This additional elements is recited at a high level of generality, as a generic mobile phone (i.e., a computing system), used in its ordinary capacity, to automate the steps of the abstract idea such that they amount to merely using a computer as a tool to perform the abstract idea. See MPEP § 2016.05(f).); and


inputting data to the user interface of the client computer (Claim 16) (Inputting data, such as a birthday or a social security number, to a user interface is recited at a high level of generality and any user interface of a general purpose computer will allow users to input such data. Merely inputting data to a user interface of a computer amounts to adding the words "apply it" to the judicial exception. See MPEP § 2016.05(f).).

The additional elements, in combination, amount to mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the embellished abstract ideas of the dependent claims into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claims 2-6, 13-16, 18-20 and 22 are directed to an abstract idea.

Claims 2-6, 13-16, 18-20, 22 and 24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As discussed above with respect to integration of the abstract ideas, recited in the dependent claims, into practical applications, the additional elements, alone and in combination, amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. With respect to the extra-solution activity in Claims 4, 5, 14, and 15, the activity is well‐understood, routine, and conventional for the same reason provided in the Step 2B analysis of Claim 1 above. Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 6, 12 - 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (U.S. Pub. No. 2002/0069122), in view of Forrester et al. (U.S. Pub. No. 2015/0206234), in view of Stewart (U.S. Pub. No. 2013/0185189), in further view of Bernheimer et al. (U.S. Pub. No. 2013/0339219), in further view of Hurwitz et al., US 2012/0059757 A1, (“Hurwitz”)


Claim 1:
Yun discloses:
providing a network in communications with a finance server, a merchant server and a client computer (Yun [0053] and figs. 1 and 2: Yun discloses a finance servers, such as bank servers, card processors 110, and issuing banks 112, a merchant server 106, and a consumer’s client computer 102 which are in communication over a network. “via communication network” Yun [0055].);

displaying on a user interface of the client computer inputs for: …a mobile telephone number associated with a client and a legal name of the client (Yun [0060] and fig. 8: Yun discloses a user interface that displays text box inputs for a client’s phone number, such as their mobile phone number, and the client’s name.);

displaying on the client computer: the payment amount for each of the selected number of payments and the total interest to be paid; and (Yun [0068] - [0070] and figs. 12 & 14: Yun discloses user interface windows, at a consumer’s (i.e., client’s) computer, that display item descriptions of items to be purchased from a merchant 1101; a total purchase price 1302; loan values 1404 in the form of amounts to use for a purchase; loan terms in the form of APR in section 1414 of fig. 14; and credit balances in section 1412 of fig. 14. The examiner interprets the sum of the available balances, in section 1412 of fig. 14, as a total approval value for financing the purchase in fig. 14; and the sum of the balances before making a purchasing is greater than the loan value 1302. Per [0060] of Yun, the accounts listed in section 14104 of fig. 14 may be credit, banking, or financial accounts; therefore, Yun’s system allows for a portion of the purchase price to be paid from a user’s bank account funds while financing a remainder of the purchase.);

Yun discloses a system for financing purchases online via a user interface of a client computer; however, Yun fails to disclose the following limitations disclosed by Forrester:
an interest rate, an adjustable loan amount, an adjustable number of payments, wherein value ranges of the adjustable loan amount and the adjustable number of payments that are displayed are based upon the selected interest rate.  The buyer's loan preferences (which obviously include the amount of the loan, as well as, the down payment amount, the interest rate, the number of monthly payments and payment amount are inputted, recorded and used to tailor the loan terms to the buyer's preferences. Forrester [0060] [0067] and figs. 6, 9, and 10: A drop-down for selecting a number of monthly payments.);

receiving by the client computer, a selected interest rate, a selected loan amount and a selected number of payments input through the user interface The buyer's loan preferences (which obviously include the amount of the loan, as well as, the down payment amount, the interest rate, the number of monthly payments and payment amount are inputted, recorded and used to tailor the loan terms to the buyer's preferences. Forrester [0060] [0067] and figs. 6, 9, and 10: A drop-down for selecting a number of monthly payments.);

receiving the selected interest rate, the selected loan amount, the selected number of payments … The buyer's loan preferences (which obviously include the amount of the loan, as well as, the down payment amount, the interest rate, the number of monthly payments and payment amount are inputted, recorded and used to tailor the loan terms to the buyer's preferences. Forrester [0060] [0067] and figs. 6, 9, and 10: A drop-down for selecting a number of monthly payments. "financial service system 110 may further receive inventory, pricing information associated with the inventor, and the like, to provide a listing of inventory items at the dealership associated with dealership system 130 meeting the identified financing packages." Forrester [0033]: Forrester discloses receiving, by Forrester’s financial service system (i.e., a finance server), purchase price information from a dealer (i.e., a merchant). 

providing instructions to display approval of the loan amount ("Vehicle loan notification 820 may include determined financing information, including an approval limit 822." Forrester [0077] and “You’ve been approved up to $30,000!” Forrester fig. 8: Forrester discloses displaying a total approval value on a user interface of a client computer which is illustrated in fig. 8 and described in [0077].);

providing instructions to display the payment amount for each of the selected number of payments and the total interest The buyer's loan preferences (which obviously include the amount of the loan, as well as, the down payment amount, the interest rate, the number of monthly payments and payment amount are inputted, recorded and used to tailor the loan terms to the buyer's preferences.  Forrester [0060] [0067] and figs. 6, 9, and 10: A drop-down for selecting a number of monthly payments is displayed in a computer user interface.);


receiving acceptance of the loan terms (Forrester [0079] – [0080] and fig. 10: Forrester discloses receiving a request to reserve a vehicle in a real-time API by selecting a purchase item button after choosing a down payment value. Upon reserving a vehicle, Forrester’s system may initiate the transfer of funds for the user-selected down payment and the payment for the remainder of the remaining balance. Because reserving a vehicle may initiate the transfer of funds to complete the purchase of a vehicle, the examiner interprets receiving a reservation request as receiving an acceptance of the user-selected loan terms, where updated payment terms associated with a user-selected down payment, rather than a default value for the down payment, is interpreted as second loan terms. The financial service system 110 (i.e., the finance server) collects information, including a down payment value and reservation request, from a user interface of the buyer system 120 (i.e., the client computer).);

It would have been obvious to one of ordinary still in the art to include in the online purchase financing system of Yun the ability to display, and receive, further loan information and to transmit payments as taught by Forrester because the claimed invention is merely a combination of old elements; and, in the combination, each element merely would have performed the same function as it did separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Yun to incorporate Forrester’s teachings in order to provide multiple financing options to a buyer because they allow users to reach a level of clarity with respect to how much they can afford. See Forrester Abstract, [0004], [0025], and [0077].

The combination of Yun and Forrester does not teach; however, Stewart discloses:
receipt of client personal information (Stewart [0059], [0083], and fig. 9: Stewart discloses a system for providing financial services receives users' (i.e., clients’) personal contact information when signing up new users. The personal contact information, which is illustrated in fig. 9 as information to be confirmed by a user in a client computer’s graphical user interface, includes at least a user's name and a phone number. In [0064] - [0065], Stewart discloses a system searching a user’s social footprint for communications, comments, posts or personal information during the process of processing a loan application. The examiner interprets searching a user’s social footprint as receiving a client’s social network activity by a finance server processing the loan application.);

obtaining credit risk information for the client; (Stewart [0050] – [0051] and fig. 2: Stewart discloses a system gathering users’ information including their online social footprint (i.e., social network activity) and other data in order to determine a credit score. The examiner interprets Stewart’s system, which is accessed by a website on a server per [0048] and [0060], as a finance server.);


providing instructions to the client computer to display a credit decision to offer credit to the client by the finance server based upon the credit risk information (“FIG. 11 illustrates an example of a user's dashboard 1100 indicating the status of a loan application reflecting the approval of the loan as depicted in FIG. 10.” Stewart [0068], Stewart [0050], and fig. 11: Stewart discloses displaying credit decisions to offer credit to a client in a user interface that is generated by Stewart’s finance server; and the credit decision is based on the client’s credit risk information derived from the client’s social activity with members of the client’s social networks. The user’s dashboard 1100 is a user interface that is displayed on a client computer. See Fig. 1 and [0047].).

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun and Forrester to incorporate the teachings of implementing personal information, as a basis for determining credit risk information of Stewart because “recipients of microfinancing are regarded as a risky client group because they have a limited financial track record. Therefore, microfinancing typically relies on non-traditional aspects of collateral requirements and unconventional assessment of credit worthiness” [0007]; therefore, “the activity on the social graph provide open and available information to be used in a risk analytic data set from which credit worthiness can be derived” [0012] which “enable[s] individuals to simply and securely obtain or supply loans, in a timely and cost-effective fashion.” [0033].
The combination of Yun, Forrester and Stewart does not teach; however, Bernheimer discloses:
responsive to client selection of the selectable interest control option, providing instructions to the client computer to display, on the user interface of the client computer, an interest control user interface, the interest control user interface simultaneously providing a plurality of selectable values for each of interest rate, loan amount and payment duration, the selectable values for the payment duration and the loan amount being displayed as possible values corresponding to a client selection of a selected interest rate; (Bernheimer  [11], [44-45], [52-54], [58], [70-75], [112]; Bernheimer  discloses interactible interface elements on a graphical user interface for enabling configuration and access of asset information and computations on the GUI, [53] The asset management application displays an interactable interface element, for example, a slider wheel icon on the interactive graphical model, which the user can slide over
multiple years to determine the change in principal, interest, etc., over the years. Consider an example where in the first month and the first year, the asset management application determines the principal amount as $376.39 and the interest payment as $704. If the user slides the slider wheel icon on the GUI to the 5th year on the interactive graphical model on the GUI, the asset management application dynamically determines and displays the principal amount as $448.71 and the interest payment as $631.68 on the interactive graphical model on the GUI.

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun, Forrester and Stewart to incorporate the teachings of implementing a selectable interest control options to display a variety of selectable options for interest rate loan amount and payment duration of Bernheimer for determining financial components of expenditure over a configurable duration of time selected by the user [0010].


The combination of Yun, Forrester, Stewart and Bernheimer does not teach; however, Hurwitz discloses:
wherein the interest control user interface simultaneously provides a first slider button showing the selectable values of the interest rate, a second slider button showing the selectable values of the loan amount, and a third slider button showing the selectable values of the payment duration. (Hurwitz  [Fig. 2, 270], [5-7], [Fig. 3], [27, table];  Hurwitz  discloses one or more personalized sliders may be provided to a remote user or customer, based on the customer's credit points or profile, or other selected customer data. The various sliders may be controlled or manipulated by the customer, within the slider ranges provided by the system. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun, Forrester and Stewart to incorporate the teachings of implementing selectable interest control options to display a variety of selectable options for interest rate loan amount and payment duration of Hurwitz for determining financial components of expenditure over a configurable duration of time selected by the user [0005 - 0007].

Claim 2:
The combination of Yun, Forrester, Stewart, Bernheimer and Hurwitz renders obvious all the limitations in the rejection of Claim 1:
Yun further discloses:
displaying value controls for selection of the loan terms and acceptance of the loan terms from the client computer (Yun [0070] and fig. 14: Yun discloses a user interface of a consumer’s client computer 102 displaying value controls, in the form of input fields for designating currency amounts associated with different APR terms in section 1404, and a “submit” button 1406 for accepting the entered amounts on the consumer’s computer.).


Claim 3:
The combination of Yun, Forrester, Stewart, Bernheimer and Hurwitz renders obvious all the limitations in the rejection of Claim 1:
Forrester discloses:
displaying on the client computer an input for a request for revised loan terms with an additional down payment (Forrester [0078] - [0079] and figs. 9 & 10: Forrester discloses a real-time API that allows a user to edit a “cash down amount” of $5000 via a slider on a user interface. In response to editing the buyer loan preference for a down payment amount, the real-time API updates the loan terms displayed on the interface of a client computer system 120. The examiner interprets adjusting a cash down amount slider position to a higher amount as requesting revised loan terms with an additional down payment.);

displaying on the client computer, revised loan terms for a purchase price for the item (Forrester [0078] - [0079] and figs. 9 & 10: The examiner interprets updated buyer loan terms, resulting from adjustments to a cash down amount, as revised loan terms for the purchase price for an item which is displayed on an interface of a client computer system 120.); and


displaying on the client computer an input for selection of the revised loan terms and acceptance of the loan terms (Forrester [0079] – [0080] and fig. 10: Forrester discloses a the use of a purchase item button, displayed in an interface of a client computer system 120, which may be used to initiate a transfer of funds; and the funds transferred are based on user-selected “buyer loan preferences” which are adjusted in the user interface.).

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun, Forrester, and Stewart to incorporate Forrester’s teachings in order to provide multiple financing options to a buyer because they allow users to reach a level of clarity with respect to how much they can afford. See Forrester Abstract, [0004], [0025], and [0077]. 

Claim 4:
The combination of Yun, Forrester, Stewart, Bernheimer and Hurwitz renders obvious all the limitations in the rejection of Claim 1:

Yun further discloses:
displaying an input for a debit card number on the client computer (Yun [0071] and fig. 17: Yun discloses a field for a 16-digit card number displayed in a user interface on a consumer computer 102.); and

transmitting, to the client computer, the debit card number associated with an account having funds to be used for a portion of the purchase price for the selected loan amount ("The 'close' button 1506 closes e-Merge web frame 1502, at which point the account management frame 602 funds the 'virtual credit account 1304 to be used as payment for purchase amount 1302, as particularly depicted in FIG. 16. FIG. 16 illustrates the merged amount 1306 on 'virtual' credit account 1304 and the consumer 102 selecting the virtual credit account as payment for purchase amount 1302. FIG. 17 further illustrates consumer 102 utilizing the auto-fill feature 622 to fill virtual credit account 1304 information into appropriate input fields on web page 1700 in the same manner as described hereinabove with reference to FIG. 12." Yun [0071] and Yun figs. 15-17: Yun discloses transmitting a virtual OCC Smart card number to a consumer for an account that includes $1,436.00 in funds for the purchase price; and this card number is auto-filled into a card number field displayed in a user interface on a consumer computer 102 in fig. 17. The examiner interprets Yun’s virtual card number as a generated prepaid debit card number for the amount of a transaction similar to the description provided on lines 12-26 of page 18 of the applicant’s specification.).

Claim 5:
The combination of Yun, Forrester, Stewart, Bernheimer and Hurwitz renders obvious all the limitations in the rejection of Claim 1:

Forrester discloses: 
displaying loan repayment information on the client computer (“Vehicle loan term display 1012 may display the vehicle price, monthly payment, and APR interest rate associated with the listed vehicle.” Forrester [0079]: Forrester discloses displaying repayment information, such as monthly payment amounts, in a user interface of a client computer system 120.); and

receiving by the finance server, the loan repayment information from the client computer ("The prospective buyer may provide (via, e.g., via buyer system 120) the prospective buyer's loan optimization preferences through, for example, a portion of the dealership website, which may be provided to financial service provider 110 via the real-time API." Forrester [0060]: Buyer’s loan optimization preferences may include preferences regarding the interest rate, total monthly payment, number of payments, or varying the down payment per [0080]; and the examiner interprets the buyer’s loan optimization preferences as loan repayment information sent from a client computer 120 and received by a finance server 110.).


The motivation to combine the teachings of Yun, Forrester, and Stewart with the teachings of Forrester is the same as the motivation disclosed in claim 1 above and is incorporated herein. 

Claim 6:
The combination of Yun, Forrester, Stewart, Bernheimer and Hurwitz renders obvious all the limitations in the rejection of Claim 1:

Stewart discloses:
wherein the client information includes: a mobile telephone number associated with the client, a legal name of the client, social network account information of the client, a birthday of the client or at least a portion of a social security number of the client ("In block 304, if the user is new to the system, the user must share his profile by inputting certain items of personal information, such as ... date of birth ... Social Security System (SSS) number" Stewart [0059]).

The motivation to combine the teachings of Yun, Forrester, and Stewart with the teachings of Stewart is the same as the motivation disclosed in claim 1 above and is incorporated herein.

Claim 12: 
Yun discloses:
providing a network in communications with a finance server, a merchant server and a client computer (Yun [0053] and figs. 1 and 2: Yun discloses a finance servers, such as bank servers, card processors 110, and issuing banks 112, a merchant server 106, and a consumer’s client computer 102 which are in communication over a network. “via communication network” Yun [0055].);

displaying on a user interface of the client computer inputs for: …a mobile telephone number associated with a client and a legal name of the client  (Yun [0060] and fig. 8: Yun discloses a user interface that displays text box inputs for a client’s phone number, such as their mobile phone number, and the client’s name.);

displaying on the client computer the payment amount for each of the selected number of payments and the total interest to be paid, a description of the item to be purchased, the purchase price, a loan value and first loan terms for a first portion of the purchase price that is less than the purchase price (Yun [0068] - [0070] and figs.12 & 14: Yun discloses user interface windows, at a consumer’s (i.e., client’s) computer, that display item descriptions of items to be purchased from a merchant 1101; a total purchase price 1302; a first loan value of $750.52 in section 1404, which is for a first portion of the purchase price that is less than the total purchase price 1302 of $1,436.00; and first loan terms for the first portion of the purchase price in the form of 3.9% APR (Annual Percentage Rate) in section 1414.);

displaying on the client computer a description of the item to be purchased, the purchase price, a second loan value and second loan terms for a second portion of the purchase price that is less than the purchase price and a credit balance wherein the total loan approval value is greater than the second loan value (Yun [0068] - [0070], [0034], and figs. 12 & 14: Yun discloses user interface windows, at a consumer’s (i.e., client’s) computer, that display item descriptions of items to be purchased from a merchant 1101; a total purchase price 1302; loan values 1404 in the form of amounts to use for remaining portions of a purchase price, which are less than the total purchase price; loan terms in the form of APR for different credit cards, and credit balances in section 1412 of fig. 14. The examiner interprets the sum of the available balances, displayed in section 1412 of fig. 14, as a total approval value for financing a purchase and the total loan approval value is greater than the individual financed amounts used to pay the portions (i.e., at least a second portion) of the purchase. Per [0060] of Yun, the accounts listed in section 14104 of fig. 14 may be credit, banking, or financial accounts; therefore, Yun’s system allows for a portion of the purchase price to be paid from a user’s bank account funds while financing a remainder of the purchase.).

Yun discloses a system for financing purchases online via a user interface of a client computer. However, Yun fails to disclose the following limitations disclosed by Forrester:
an interest rate, an adjustable loan amount, an adjustable number of payments, wherein value ranges of the adjustable loan amount and the adjustable number of payments that are displayed are based upon the selected interest rate.  The buyer's loan preferences (which obviously include the amount of the loan, as well as, the down payment amount, the interest rate, the number of monthly payments and payment amount are inputted, recorded and used to tailor the loan terms to the buyer's preferences. Forrester [0060] [0067] and figs. 6, 9, and 10: A drop-down for selecting a number of monthly payments.);

receiving by the client computer, a selected loan amount and a selected number of payments input through the user interface The buyer's loan preferences (which obviously include the amount of the loan, as well as, the down payment amount, the interest rate, the number of monthly payments and payment amount are inputted, recorded and used to tailor the loan terms to the buyer's preferences. Forrester [0060] [0067] and figs. 6, 9, and 10: A drop-down for selecting a number of monthly payments.);


receiving by the finance server, the selected interest rate, the selected loan amount, the selected number of payments … The buyer's loan preferences (which obviously include the amount of the loan, as well as, the down payment amount, the interest rate, the number of monthly payments and payment amount are inputted, recorded and used to tailor the loan terms to the buyer's preferences. Forrester [0060] [0067] and figs. 6, 9, and 10: A drop-down for selecting a number of monthly payments. "financial service system 110 may further receive inventory, pricing information associated with the inventor, and the like, to provide a listing of inventory items at the dealership associated with dealership system 130 meeting the identified financing packages." Forrester [0033]: Forrester discloses receiving, by Forrester’s financial service system (i.e., a finance server), purchase price information from a dealer (i.e., a merchant). 


displaying on the client computer a credit decision to offer credit to the client by the finance server based upon the credit risk information  (Forrester [0045] and fig. 8: Forrester discloses a financial service system 110 (i.e., a finance server) that evaluates the risk of a loan to determine the terms of a loan based on information about an item to be purchased and information about the buyer; and the result of the evaluation is a credit decision that is made and displayed to the buyer in a user interface of a client computer. The examiner interprets Information used to make a credit decision as credit risk information.);


displaying on the client computer approval of the selected loan amount; ("Vehicle loan notification 820 may include determined financing information, including an approval limit 822." Forrester [0077] and “You’ve been approved up to $30,000!” Forrester fig. 8: Forrester discloses displaying a total approval value on a user interface of a client computer which is illustrated in fig. 8 and described in [0077].);

displaying on the client computer an input for additional information for the client (Forrester [0077] and figs. 8 and 9: Forrester discloses a user in the user interface on a buyer system 120 (i.e., a client computer), illustrated in fig. 8, including a down payment value slider bar that is adjusted by a user. The examiner interprets the slider bar for adjusting a down payment value as an input and the down payment value itself as additional information.);


receiving by the finance server, acceptance of the second loan terms from the client computer to complete the purchase of the item (Forrester [0079] – [0080] and fig. 10: Forrester discloses receiving a request to reserve a vehicle in a real-time API by selecting a purchase item button after choosing a down payment value. Upon reserving a vehicle, Forrester’s system may initiate the transfer of funds for the user-selected down payment and the payment for the remainder of the remaining balance. Because reserving a vehicle may initiate the transfer of funds to complete the purchase of a vehicle, the examiner interprets receiving a reservation request as receiving an acceptance of the user-selected loan terms, where updated payment terms associated with a user-selected down payment, rather than a default value for the down payment, is interpreted as second loan terms. The financial service system 110 (i.e., the finance server) collects information, including a down payment value and reservation request, from a user interface of the buyer system 120 (i.e., the client computer).);

transmitting a first payment for the second portion of the purchase price to the merchant server ("the prospective buyer may purchase a desired vehicle through the real-time API by selecting a purchase item button (not shown), which may initiate the transfer of funds for a down payment from a financial account of the prospective buyer to a financial account associated with dealership system 130 and/or payment for the full/remaining balance of the vehicle from a financial account of the prospective buyer associated with financial service system 110 to the financial account associated with dealership system 130." Forrester [0080]: Forrester discloses sending a payment for a down payment as well as a payment for the remaining portion of the balance (i.e., the second portion of the purchase price) to the financial account associated with dealership system. The examiner interprets sending funds to an account associated with a dealership system as transmitting a payment to the merchant server.).

It would have been obvious to one of ordinary still in the art to include in the online purchase financing system of Yun the ability to display, and receive, further loan information and to transmit payments as taught by Forrester because the claimed invention is merely a combination of old elements; and, in the combination, each element merely would have performed the same function as it did separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Yun to incorporate the teachings Forrester in order to provide multiple financing options to a buyer, as taught by Forrester, because they allow users to reach a level of clarity with respect to how much they can afford. See Forrester Abstract, [0004, [0025], and [0077].

The combination of Yun and Forrester does not teach; however, Stewart discloses:
receipt of client personal information (Stewart [0059], [0083], and fig. 9: Stewart discloses a system for providing financial services receives users' (i.e., clients’) personal contact information when signing up new users. The personal contact information, which is illustrated in fig. 9 as information to be confirmed by a user in a client computer’s graphical user interface, includes at least a user's name and a phone number. In [0064] - [0065], Stewart discloses a system searching a user’s social footprint for communications, comments, posts or personal information during the process of processing a loan application. The examiner interprets searching a user’s social footprint as receiving a client’s social network activity by a finance server processing the loan application.);

obtaining credit risk information of the client (Stewart [0050] – [0051] and fig. 2: Stewart discloses a system gathering users’ information including their online social footprint (i.e., social network activity) and other data in order to determine a credit score. The examiner interprets Stewart’s system, which is accessed by a website on a server per [0048] and [0060], as a finance server.).

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun and Forrester to incorporate the teachings of implementing social network activity, along with other personal information, as a basis for determining credit risk information of Stewart because “recipients of microfinancing are regarded as a risky client group because they have a limited financial track record. Therefore, microfinancing typically relies on non-traditional aspects of collateral requirements and unconventional assessment of credit worthiness” [0007]; therefore, “the activity on the social graph provide open and available information to be used in a risk analytic data set from which credit worthiness can be derived” [0012] which “enable[s] individuals to simply and securely obtain or supply loans, in a timely and cost-effective fashion.” [0033].

The combination of Yun, Forrester and Stewart does not teach; however, Bernheimer discloses:
responsive to client selection of the selectable interest control option, providing instructions to the client computer to display, on the user interface of the client computer, an interest control user interface, the interest control user interface simultaneously providing a plurality of selectable values for each of interest rate, loan amount and payment duration, the selectable values for the payment duration and the loan amount being displayed as possible values corresponding to a client selection of a selected interest rate; (Bernheimer  [11], [44-45], [52-54], [58], [70-75], [112]; Bernheimer  discloses interactible interface elements on a graphical user interface for enabling configuration and access of asset information and computations on the GUI, [53] The asset management application displays an interactable interface element, for example, a slider wheel icon on the interactive graphical model, which the user can slide over
multiple years to determine the change in principal, interest, etc., over the years. Consider an example where in the first month and the first year, the asset management application determines the principal amount as $376.39 and the interest payment as $704. If the user slides the slider wheel icon on the GUI to the 5th year on the interactive graphical model on the GUI, the asset management application dynamically determines and displays the principal amount as $448.71 and the interest payment as $631.68 on the interactive graphical model on the GUI.

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun, Forrester and Stewart to incorporate the teachings of implementing a selectable interest control options to display a variety of selectable options for interest rate loan amount and payment duration of Bernheimer for determining financial components of expenditure over a configurable duration of time selected by the user [0010].

The combination of Yun, Forrester, Stewart and Bernheimer does not teach; however, Hurwitz discloses:
wherein the interest control user interface simultaneously provides a first slider button showing the selectable values of the interest rate, a second slider button showing the selectable values of the loan amount, and a third slider button showing the selectable values of the payment duration. (Hurwitz  [Fig. 2, 270], [5-7], [Fig. 3], [27, table];  Hurwitz  discloses one or more personalized sliders may be provided to a remote user or customer, based on the customer's credit points or profile, or other selected customer data. The various sliders may be controlled or manipulated by the customer, within the slider ranges provided by the system. 

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun, Forrester and Stewart to incorporate the teachings of implementing selectable interest control options to display a variety of selectable options for interest rate loan amount and payment duration of Hurwitz for determining financial components of expenditure over a configurable duration of time selected by the user [0005 - 0007].

Claim 13:
The combination of Yun, Forrester, Stewart, Bernheimer and Hurwitz renders obvious all the limitations in the rejection of Claim 12:
Forrester discloses:
displaying adjustments to the loan terms… ("The prospective buyer may provide buyer loan preferences through the real-time API via buyer system 120 by adjusting the adjustable down payment bar 824" Forrester [0077])

Stewart discloses:
displaying the first loan terms on a display of a mobile phone, wherein the client computer is the mobile phone (Stewart [0068] and fig. 11: Stewart discloses indicating the status of a loan application and loan terms, in the form of approved loan amounts, in a user dashboard, which is a user interface of a user’s computing device. "The user computing device 120 may be a ... wireless electronic mobile communication device (e.g., Smartphone)" Stewart [0043]); and

…on the mobile phone (Stewart [0043], [0009], and [0010]: Stewart discloses the use of an interface that is accessible via smart phones (i.e., mobile phones) for applying for loans and displaying loan terms.).

The motivation to combine the teachings of Yun, Forrester, and Stewart with the teachings of Forrester is the same as the motivation disclosed in Claims 7 and 12 above and is incorporated herein. 


Claim 14:
The combination of Yun, Forrester, Stewart, Bernheimer and Hurwitz renders obvious all the limitations in the rejection of Claim 12:

Yun further discloses:
receiving by the merchant server, a second payment equal to a difference between the purchase price and the second portion of the purchase price of the loan terms from the client computer (Yun [0070]-[0071] and figs. 14 & 15: Yun discloses a user submitting a payment from a consumer’s computer to a merchant’s system, and this payment utilizes a virtual card in order to pay a merchant. The consumer may pay a merchant a first and second payment amounts, illustrated in section 1404 of fig. 14; and the payment amounts may equal a difference between the purchase price and the second portion of the purchase price of the loan terms.).


Claim 15:
The combination of Yun, Forrester, Stewart, Bernheimer and Hurwitz renders obvious all the limitations in the rejection of Claim 12:

Forrester discloses:
receiving by the finance server, loan repayment information from the client computer (“Vehicle loan term display 1012 may display the vehicle price, monthly payment, and APR interest rate associated with the listed vehicle.” Forrester [0079]: Forrester discloses displaying repayment information, such as monthly payment amounts, in a user interface of a client computer system 120. By selecting a purchase item button, described in [0080] of Forrester, a finance server would receive the loan repayment information.).

The motivation to combine the teachings of Yun, Forrester, and Stewart with the teachings of Forrester is the same as the motivation disclosed in claim 1 above and is incorporated herein. 

Claim 16:
The combination of Yun, Forrester, Stewart, Bernheimer and Hurwitz renders obvious all the limitations in the rejection of Claim 12:

Stewart discloses:
inputting to the user interface of the client computer: a birthday of the client or at least a portion of a social security number of the client ("In block 304, if the user is new to the system, the user must share his profile by inputting certain items of personal information, such as ... date of birth ... Social Security System (SSS) number" Stewart [0059].).

The motivation to combine the teachings of Yun, Forrester, and Stewart with the teachings of Stewart is the same as the motivation disclosed in claim 7 and 12 above and is incorporated herein. 

Claim 17: 
Yun discloses:
providing a network in communications with a finance server, a merchant server and a client computer (Yun [0053] and figs. 1 and 2: Yun discloses a finance servers, such as bank servers, card processors 110, and issuing banks 112, a merchant server 106, and a consumer’s client computer 102 which are in communication over a network. “via communication network” Yun [0055].);

displaying on a user interface of the client computer inputs for client personal information including: …a mobile telephone number associated with a client and a legal name of the client (Yun [0060] and fig. 8: Yun discloses a user interface that displays text box inputs for a client’s phone number, such as their mobile phone number, and the client’s name.);

displaying on the client computer … the payment amount for each of the selected number of payments and the total interest to be paid; (Yun [0068] - [0070] and figs.12 & 14: Yun discloses user interface windows, at a consumer’s (i.e., client’s) computer, that display item descriptions of items to be purchased from a merchant 1101; a total purchase price 1302; loan values 1404 in the form of amounts to use for a purchase; loan terms in the form of APR in section 1414 of fig. 14; and credit balances in section 1412 of fig. 14. The examiner interprets the sum of the available balances, in section 1412 of fig. 14, as a total approval value 1306 for financing the purchase in fig. 14. Per [0060] of Yun, the accounts listed in section 14104 of fig. 14 may be credit, banking, or financial accounts; therefore, Yun’s system allows for a portion of the purchase price to be paid from a user’s bank account funds while financing a remainder of the purchase.);

displaying on the client computer the loan terms. (Yun [0070] and fig. 14: Yun discloses a user selecting amounts of funds to be financed at different APR for the purchase of an item in a user interface of a consumer’s computer, and the examiner interprets a user prioritizing amounts to finance at different APR, displayed in the interface, as selecting loan terms.).

Yun discloses a system for financing purchases online via a user interface of a client computer. However, Yun fails to disclose the following limitations disclosed by Forrester:
an interest rate, an adjustable loan amount, an adjustable number of payments, wherein value ranges of the adjustable loan amount and the adjustable number of payments that are displayed are based upon the selected interest rate.  The buyer's loan preferences (which obviously include the amount of the loan, as well as, the down payment amount, the interest rate, the number of monthly payments and payment amount are inputted, recorded and used to tailor the loan terms to the buyer's preferences. Forrester [0060] [0067] and figs. 6, 9, and 10: A drop-down for selecting a number of monthly payments.);

receiving by the client computer, a selected loan amount and a selected number of payments input through the user interface The buyer's loan preferences (which obviously include the amount of the loan, as well as, the down payment amount, the interest rate, the number of monthly payments and payment amount are inputted, recorded and used to tailor the loan terms to the buyer's preferences. Forrester [0060] [0067] and figs. 6, 9, and 10: A drop-down for selecting a number of monthly payments.);

receiving by the finance server, the selected interest rate, the selected loan amount, the selected number of payments … The buyer's loan preferences (which obviously include the amount of the loan, as well as, the down payment amount, the interest rate, the number of monthly payments and payment amount are inputted, recorded and used to tailor the loan terms to the buyer's preferences. Forrester [0060] [0067] and figs. 6, 9, and 10: A drop-down for selecting a number of monthly payments. "financial service system 110 may further receive inventory, pricing information associated with the inventor, and the like, to provide a listing of inventory items at the dealership associated with dealership system 130 meeting the identified financing packages." Forrester [0033]: Forrester discloses receiving, by Forrester’s financial service system (i.e., a finance server), purchase price information from a dealer (i.e., a merchant). 

displaying on the client computer approval of the selected loan amount; ("Vehicle loan notification 820 may include determined financing information, including an approval limit 822." Forrester [0077] and “You’ve been approved up to $30,000!” Forrester fig. 8: Forrester discloses displaying a total approval value on a user interface of a client computer which is illustrated in fig. 8 and described in [0077].);

displaying on the client computer the loan amount, the interest rate, the selected number of payments The buyer's loan preferences (which obviously include the amount of the loan, as well as, the down payment amount, the interest rate, the number of monthly payments and payment amount are inputted, recorded and used to tailor the loan terms to the buyer's preferences. Forrester [0060] [0067] and figs. 6, 9, and 10: A drop-down for selecting a number of monthly payments is displayed in a computer user interface.);

displaying on the client computer an input for accepting the loan terms; (Forrester [0080]: Forrester discloses a purchase item button; and the examiner interprets this button as an input for accepting loan terms for the purchase of a vehicle. Forrester’s purchase item button is displayed in a user interface of a client computer 120.)

It would have been obvious to one of ordinary still in the art to include in the online purchase financing system of Yun the ability to display, and receive, further loan information and to transmit payments as taught by Forrester because the claimed invention is merely a combination of old elements; and, in the combination, each element merely would have performed the same function as it did separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Yun to incorporate the teachings Forrester in order to provide multiple financing options to a buyer, as taught by Forrester, because they allow users to reach a level of clarity with respect to how much they can afford. See Forrester Abstract, [0004, [0025], and [0077].

The combination of Yun and Forrester does not teach; however, Stewart discloses:
receipt of client personal information (Stewart [0059], [0083], and fig. 9: Stewart discloses a system for providing financial services receives users' (i.e., clients’) personal contact information when signing up new users. The personal contact information, which is illustrated in fig. 9 as information to be confirmed by a user in a client computer’s graphical user interface, includes at least a user's name and a phone number. In [0064] - [0065], Stewart discloses a system searching a user’s social footprint for communications, comments, posts or personal information during the process of processing a loan application. The examiner interprets searching a user’s social footprint as receiving a client’s social network activity by a finance server processing the loan application.);

obtaining credit risk information of the client  (Stewart [0050] – [0051] and fig. 2: Stewart discloses a system gathering users’ information including their online social footprint (i.e., social network activity) and other data in order to determine a credit score. The examiner interprets Stewart’s system, which is accessed by a website on a server per [0048] and [0060], as a finance server.).


displaying on the client computer a credit decision to offer credit to the client by the finance server based upon the credit risk information (“FIG. 11 illustrates an example of a user's dashboard 1100 indicating the status of a loan application reflecting the approval of the loan as depicted in FIG. 10.” Stewart [0068], Stewart [0050], and fig. 11: Stewart discloses displaying credit decisions to offer credit to a client in a user interface that is generated by Stewart’s finance server; and the credit decision is based on the client’s credit risk information derived from the client’s social activity with members of the client’s social networks. The user’s dashboard 1100 is a user interface that is displayed on a client computer. See fig. 1 and [0047].).

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun and Forrester to incorporate the teachings of implementing social network activity, along with other personal information, as a basis for determining credit risk information of Stewart because “recipients of microfinancing are regarded as a risky client group because they have a limited financial track record. Therefore, microfinancing typically relies on non-traditional aspects of collateral requirements and unconventional assessment of credit worthiness” [0007]; therefore, “the activity on the social graph provide open and available information to be used in a risk analytic data set from which credit worthiness can be derived” [0012] which “enable[s] individuals to simply and securely obtain or supply loans, in a timely and cost-effective fashion.” [0033].

The combination of Yun, Forrester and Stewart does not teach; however, Bernheimer discloses:
responsive to client selection of the selectable interest control option, providing instructions to the client computer to display, on the user interface of the client computer, an interest control user interface, the interest control user interface simultaneously providing a plurality of selectable values for each of interest rate, loan amount and payment duration, the selectable values for the payment duration and the loan amount being displayed as possible values corresponding to a client selection of a selected interest rate; (Bernheimer  [11], [44-45], [52-54], [58], [70-75], [112]; Bernheimer  discloses interactible interface elements on a graphical user interface for enabling configuration and access of asset information and computations on the GUI, [53] The asset management application displays an interactable interface element, for example, a slider wheel icon on the interactive graphical model, which the user can slide over
multiple years to determine the change in principal, interest, etc., over the years. Consider an example where in the first month and the first year, the asset management application determines the principal amount as $376.39 and the interest payment as $704. If the user slides the slider wheel icon on the GUI to the 5th year on the interactive graphical model on the GUI, the asset management application dynamically determines and displays the principal amount as $448.71 and the interest payment as $631.68 on the interactive graphical model on the GUI.

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun, Forrester and Stewart to incorporate the teachings of implementing a selectable interest control options to display a variety of selectable options for interest rate loan amount and payment duration of Bernheimer for determining financial components of expenditure over a configurable duration of time selected by the user [0010].

The combination of Yun, Forrester, Stewart and Bernheimer does not teach; however, Hurwitz discloses:
wherein the interest control user interface simultaneously provides a first slider button showing the selectable values of the interest rate, a second slider button showing the selectable values of the loan amount, and a third slider button showing the selectable values of the payment duration. (Hurwitz  [Fig. 2, 270], [5-7], [Fig. 3], [27, table];  Hurwitz  discloses one or more personalized sliders may be provided to a remote user or customer, based on the customer's credit points or profile, or other selected customer data. The various sliders may be controlled or manipulated by the customer, within the slider ranges provided by the system. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun, Forrester and Stewart to incorporate the teachings of implementing selectable interest control options to display a variety of selectable options for interest rate loan amount and payment duration of Hurwitz for determining financial components of expenditure over a configurable duration of time selected by the user [0005 - 0007].

Claim 18:
The combination of Yun, Forrester, Stewart, Bernheimer and Hurwitz renders obvious all the limitations in the rejection of Claim 17:

Forrester discloses:
wherein the loan terms are displayed on the user interface on a touch screen of the client computer and wherein the user interface includes controls for adjusting the loan terms ("the prospective buyer may be able to type in answers to the queries using a user input/output device (touchscreen, keyboard, voice command, or other suitable input mechanism) associated with buyer system 120." Forrester [0081], "The prospective buyer may provide buyer loan preferences through the real-time API via buyer system 120 by adjusting the adjustable down payment bar 824" Forrester [0077], and fig. 10: Forrester discloses adjusting loan terms via controls displayed in a user interface, and on a touch screen, of a client computer 120.).

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun, Forrester, and Stewart to incorporate Forrester’s teachings in order to provide multiple financing options to a buyer because they allow users to reach a level of clarity with respect to how much they can afford. See Forrester Abstract, [0004], [0025], and [0077]. 


Claim 19:
The combination of Yun, Forrester, Stewart, Bernheimer and Hurwitz renders obvious all the limitations in the rejection of Claim 17:

Forrester discloses:
wherein the loan terms are displayed on the user interface on a touch screen of the client computer ("the prospective buyer may be able to type in answers to the queries using a user input/output device (touchscreen, keyboard, voice command, or other suitable input mechanism) associated with buyer system 120." Forrester [0081], "The prospective buyer may provide buyer loan preferences through the real-time API via buyer system 120 by adjusting the adjustable down payment bar 824" Forrester [0077], and fig. 10: Forrester discloses adjusting loan terms via controls displayed in a user interface, and on a touch screen, of a client computer 120.) and 

wherein the user interface includes slide controls for adjusting the loan terms (The adjustable down payment bar of Forrester, in [0060] [0077] and fig 8-10, is a slide control used to adjust a down payment value; therefore, the adjustable down payment bar is slide control that adjusts loan terms.).


It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun, Forrester, and Stewart to incorporate Forrester’s teachings in order to provide multiple financing options to a buyer because they allow users to reach a level of clarity with respect to how much they can afford. See Forrester Abstract, [0004], [0025], and [0077]. 


Claim 20:
The combination of Yun, Forrester, Stewart, Bernheimer and Hurwitz renders obvious all the limitations in the rejection of Claim 17:

Forrester discloses:
wherein the loan terms are displayed on the user interface on a touch screen of the client computer ("the prospective buyer may be able to type in answers to the queries using a user input/output device (touchscreen, keyboard, voice command, or other suitable input mechanism) associated with buyer system 120." Forrester [0081], "The prospective buyer may provide buyer loan preferences through the real-time API via buyer system 120 by adjusting the adjustable down payment bar 824" Forrester [0077], and fig. 10: Forrester discloses loan terms displayed on a user interface on a touch screen of a client computer 120.) and 

wherein the loan terms include an amount of a loan and a number of payments (Forrester [0079] and fig. 10: Forrester discloses an example of loan terms, illustrated in fig. 10, which include an amount of a loan and 72 months of payments.).


It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun, Forrester, and Stewart to incorporate Forrester’s teachings in order to provide multiple financing options to a buyer because they allow users to reach a level of clarity with respect to how much they can afford. See Forrester Abstract, [0004], [0025], and [0077]. 

Claim 22:
The combination of Yun, Forrester, Stewart, Bernheimer and Hurwitz renders obvious all the limitations in the rejection of Claim 1:
The combination of Yun, Forrester, Stewart and Bernheimer does not teach; however, Hurwitz discloses:
wherein the interest control user interface further provides a fourth slider button showing selectable values for a number of payments, and a fifth slider button showing selectable values for a payment interval. (Hurwitz  [Fig. 2, 270], [5-7], [Fig. 3], [27, table];  Hurwitz  discloses one or more personalized sliders may be provided to a remote user or customer, based on the customer's credit points or profile, or other selected customer data. The various sliders may be controlled or manipulated by the customer, within the slider ranges provided by the system. 

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun, Forrester and Stewart to incorporate the teachings of implementing selectable interest control options to display a variety of selectable options for interest rate loan amount and payment duration of Hurwitz for determining financial components of expenditure over a configurable duration of time selected by the user [0005 - 0007].

Claim 24:
The combination of Yun, Forrester, Stewart, Bernheimer and Hurwitz renders obvious all the limitations in the rejection of Claim 12:
The combination of Yun, Forrester, Stewart and Bernheimer does not teach; however, Hurwitz discloses:
wherein the interest control user interface further provides a fourth slider button showing selectable values for a number of payments, and a fifth slider button showing selectable values for a payment interval. (Hurwitz  [Fig. 2, 270], [5-7], [Fig. 3], [27, table];  Hurwitz  discloses one or more personalized sliders may be provided to a remote user or customer, based on the customer's credit points or profile, or other selected customer data. The various sliders may be controlled or manipulated by the customer, within the slider ranges provided by the system. 

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Yun, Forrester and Stewart to incorporate the teachings of implementing selectable interest control options to display a variety of selectable options for interest rate loan amount and payment duration of Hurwitz for determining financial components of expenditure over a configurable duration of time selected by the user [0005 - 0007].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/13/2022